 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CITIZENS DEVELOPMENT                                Case No.: 3:12-cv-334-GPC-KSC
     CORPORATION, INC., a California
12
     corporation,                                        ORDER GRANTING MOTION TO
13                                      Plaintiff,       STRIKE
14   v.                                                  [ECF No. 299]
15
     COUNTY OF SAN DIEGO, a California
16   municipal corporation, CITY OF SAN
     MARCOS, a California municipal
17
     corporation, CITY OF ESCONDIDO, a
18   California municipal corporation,
     HOLLANDIA DAIRY, INC., a California
19
     corporation, and DOES 1 THROUGH
20   100, inclusive,
21                                  Defendants.
22   AND RELATED COUNTER-ACTIONS
23   AND CROSS-ACTIONS
24
25         Before the Court is Citizens Development Corporation’s (“CDC”) Motion to Strike
26   the Declaration of John Reaves, ECF No. 270-1. ECF No. 299. As directed by Judge
27   Crawford in her order imposing sanctions on Mr. Reaves for his disclosure of
28   confidential settlement information, Hollandia Dairy, Inc. (“Hollandia”) has filed a notice

                                                     1
                                                                               3:12-cv-334-GPC-KSC
 1   of non-opposition informing this Court that he does not object to the removal of
 2   confidential information contained within Mr. Reaves’ Declaration from the Court’s
 3   docket. ECF No. 321. On August 2, 2019, Hollandia filed an opposition to CDC’s
 4   motion to strike clarifying that while Hollandia would not oppose the removal of
 5   confidential settlement information from the Reaves declaration, it did still oppose the
 6   removal of other facts recited in the declaration provided “in rebuttal to unwarranted
 7   assertions in the Joint Objection that Mr. Reaves had supposedly behaved ‘with
 8   antagonism’ toward counsel.” ECF No. 334 at 2. CDC followed with a reply in support
 9   of the remainder of the motion to strike. ECF No. 337. Upon reviewing the papers, the
10   Court hereby GRANTS the motion to strike paragraphs 18, 19, and 20 of the Reaves
11   Declaration.
12         Under Rule 12(f), a “the court may order stricken from any pleading any
13   insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.”
14   Fed.R.Civ.P. 12(f). Motions to strike are generally disfavored, unless “it is clear that the
15   matter to be stricken could have no possible bearing on the subject matter of the
16   litigation.” LeDuc v. Kentucky Central Life Ins. Co., 814 F.Supp. 820, 830
17   (N.D.Cal.1992); Cairns v. Franklin Mint Co., 24 F.Supp.2d 1013, 1037 (C.D.Cal.1998).
18   “The possibility that issues will be unnecessarily complicated or that superfluous
19   pleadings will cause the trier of fact to draw unwarranted inferences at trial is the type of
20   prejudice that is sufficient to support the granting of a motion to strike.” Benham v. Am.
21   Servicing Co., C 09–01099 JSW, 2009 WL 4456386 (N.D.Cal. Nov. 30, 2009). On the
22   other hand, courts frequently deny motions to strike when no prejudice could result from
23   the challenged allegations, even though the offending matter literally is within one or
24   more of the categories set forth in Rule 12(f). See 5C Fed. Prac. & Proc. Civ. § 1382 (3d
25   ed.) (collecting cases).
26         Paragraph 18 of the Reaves declaration should be stricken from the Court’s docket
27   per both Judge Crawford’s order maintaining all conference discussions “off the record,
28   privileged and confidential”, and Hollandia’s subsequent notice of non-opposition. See

                                                   2
                                                                                 3:12-cv-334-GPC-KSC
 1   ECF No. 209. In addition, counsel for Hollandia – in refusing to withdraw Paragraph 18
 2   – again dangerously toes the line in disclosing confidential settlement communications
 3   before this Court. Counsel has already been very recently sanctioned for this behavior by
 4   Judge Crawford. The Court also finds that the content in Paragraph 19 – which includes
 5   personal attacks and tit-for-tat blame-shifting – contravenes the Code of Conduct under
 6   Civil Local Rule 83.4(a)(1)(a) and (a)(2)(a). Moreover, as Judge Crawford referenced in
 7   her order to show cause, “the dispute regarding whether Mr. Caufield or Mr. Reaves is
 8   more culpable for unfruitful settlement discussions has absolutely no bearing” on this
 9   Court’s evaluation of the subject motion. ECF No. 319 at 6. And finally, Paragraph 20
10   appears to refer to prior statements made during a settlement conference before
11   Magistrate Judge Stormes in a completely unrelated case. See ECF No. 299-1 at ¶ 3.
12   Once again, the content in that paragraph has absolutely no bearing on the briefings at
13   hand.
14           Accordingly, the Court hereby ORDERS that Paragraphs 18, 19, and 20 be
15   stricken from the Reaves Declaration, ECF No. 270-1, and instructs Hollandia to file a
16   corrected version of the Declaration.
17         IT IS SO ORDERED.
18   Dated: August 13, 2019
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                               3:12-cv-334-GPC-KSC
